Judgment unanimously affirmed without costs. Memorandum: We affirm for reasons stated in the decision at Supreme Court (Koshian, J.). We add only that respondents’ determination denying petitioner a license to operate a mobile home court is not supported by substantial evidence (see, Matter of WEOK Broadcasting Corp. v Planning Bd., 79 NY2d 373, 384; Matter of Pilato v Zoning Bd. of Appeals, 155 AD2d 864, 865). (Appeal from Judgment of Supreme Court, Niagara County, Koshian, J.—CPLR art 78.) Present—Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.